19-10747-shl          Doc 52       Filed 04/15/19      Entered 04/15/19 13:29:03               Main Document
                                                      Pg 1 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

In re:
                                                                 Case No. 19-10747 (shl)
JEFFREY LEW LIDDLE,

                               Debtor.
---------------------------------------------------------- x

               INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362 and 363
               (I) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
          (II) GRANTING ADEQUATE PROTECTION TO THE SECURED PARTIES,
     (III) SCHEDULING A FINAL HEARING AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 1 of the above-referenced debtor and debtor-in-

    possession (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”) for

    entry of an interim order (this “Interim Order”):

             (I)     authorizing the Debtor to use Cash Collateral;

             (II)    scheduling, pursuant to Bankruptcy Rule 4001, a final hearing (the “Final

Hearing”) granting the relief requested in the Motion on a final basis pursuant to the final order

(the “Final Order”); and

             (III)   granting related relief;

and the interim hearing to consider the interim relief requested in the Motion having been held

before the Court on April 11, 2019 (the “Interim Hearing”); and good and sufficient notice of the

Motion and the Interim Hearing on the Motion having been given; and the Court having

considered the Motion, the Declarations, and the evidence submitted or adduced and the

arguments of counsel made at the Interim Hearing; and notice of the Interim Hearing having been

given in accordance with Bankruptcy Rules 2002, 4001(b), (c), and (d), and 9014; and all

objections, if any, to the interim relief requested in the Motion having been withdrawn, resolved,

1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



27445631.4
19-10747-shl         Doc 52      Filed 04/15/19       Entered 04/15/19 13:29:03               Main Document
                                                     Pg 2 of 11



or overruled by the Court as addressed at the Interim Hearing on April 11, 2019; and it appearing

to the Court that granting the interim relief requested is necessary to avoid immediate and

irreparable harm to the Debtor and his estate pending the Final Hearing, and otherwise is fair and

reasonable, in the best interests of the Debtor, his estate, its creditors and all other parties-in-

interest in the Chapter 11 Case, and essential to maximize the value of the Debtor’s assets; and

after due deliberation and consideration, and for good and sufficient cause appearing therefor:

             THIS COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS: 2


             A.     Petition Date. On March 11, 2019 (the “Petition Date”), the Debtor filed a

voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code.

             B.     Debtor in Possession. The Debtor is in possession of its properties and continues

to operate its affairs and businesses as debtor and debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the

Chapter 11 Case.

             C.     Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Case and

    the Motion pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§

    1408 and 1409. The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             D.     Creditors’ Committee. As of the date hereof, the United States Trustee for the

    Southern District of New York (the “U.S. Trustee”) has not appointed an official committee of

    unsecured creditors in the Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code (a

    “Creditors’ Committee”).




2
      Pursuant to Bankruptcy Rule 7052, any findings of fact and contained herein may be treated as conclusions of
      law as if set forth below, and vice versa.

                                                          2
27445631.4
19-10747-shl       Doc 52    Filed 04/15/19    Entered 04/15/19 13:29:03          Main Document
                                              Pg 3 of 11



             E.   Adequate Notice. On April 8, 2019, the Debtor filed the Motion with the Court

 and pursuant to Bankruptcy Rules 2002, 4001 and 9014, and the Local Rules of this Court, the

 Debtor provided notice of the Motion and the Interim Hearing by electronic mail, facsimile, hand

 delivery or overnight delivery to the following parties and/or to their counsel as indicated below:

 (a) the U.S. Trustee, (b) counsel to the Secured Party, (c) creditors holding the top twenty (20)

 largest unsecured claims as set forth in the consolidated list filed with the Debtors’ petitions, (d)

 those parties requesting notice pursuant to Bankruptcy Rule 2002, (e) all parties who are known,

 after reasonable inquiry, to have asserted a lien, encumbrance, or claim in the Cash Collateral,

 and (f) the Internal Revenue Service (collectively, the “Notice Parties”). Given the nature of the

 relief sought in the Motion, this Court concludes that the foregoing notice was sufficient and

 adequate under the circumstances and complies with the Bankruptcy Code, the Bankruptcy

 Rules, the Local Rules, and any other applicable law, and no further notice relating to this

 proceeding and the Interim Hearing is necessary or required.

             F.   Necessity for Relief Requested; Immediate and Irreparable Harm. The Debtor

 requested entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2). The Debtor has

 an immediate need to use the Cash Collateral to, among other things, fund the Debtor’s basic

 needs and provide operating capital for a short period of time to allow the Debtor to operate his

 law firm, including to fund payroll, rent, utilities, expenses of his cases and professional fees and

 expenses preserve, and maintain the value of the Debtor’s assets, absent which immediate and

 irreparable harm will result to the Debtor, his estate and the creditors. The preservation and

 maintenance of the Debtor’s assets and his business are necessary to maximize the value of the

 Debtor’s estate. Absent the Debtor’s ability to use the Cash Collateral, the Debtor would not have

 sufficient available sources of liquidity and would be unable to pay for his basic living needs and


                                                  3
27445631.4
19-10747-shl       Doc 52    Filed 04/15/19     Entered 04/15/19 13:29:03          Main Document
                                               Pg 4 of 11



 the operating expenses of L&R or to maintain his assets, to the severe detriment of the estate and

 creditors. Accordingly, the relief requested in the Motion and the terms herein are (i) critical to

 the Debtor’s ability to maximize the value of the estate, (ii) in the best interests of the Debtor and

 the estate, and (iii) necessary, essential, and appropriate to avoid immediate and irreparable harm

 to the Debtor, the creditors, the assets, remaining business, goodwill, and reputation.

             G.   Good Cause. Good cause has been shown for immediate entry of this Interim

 Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules, and the

 entry of this Interim Order is in the best interests of the Debtor, the estate and the creditors. The

 relief granted herein will provide the Debtor funds to pay for food, shelter and utilities, among

 other things, and to minimize disruption of the Debtor’s business and permit the Debtor to

 preserve and maintain the value of the Debtor’s assets. The stipulated terms of the Debtor’s use

 of the Cash Collateral as set forth in this Interim Order, are fair and reasonable under the

 circumstances, and reflect the Debtor’s exercise of prudent business judgment with respect to

 L&R.

             H.   Good Faith. The Debtor’s use of Cash Collateral has been negotiated in good faith

 and at arms’ length among the Debtor, the Secured Party and Tara Liddle. The Secured Party

 and Tara Liddle’s consent to the Debtor’s use of Cash Collateral has been made in “good faith.”

             BASED UPON THE STIPULATED TERMS SET FORTH HEREIN AND THE
             FINDINGS OF FACT AND CONCLUSIONS OF LAW, IT IS HEREBY
             ORDERED, ADJUDGED, AND DECREED:

1.       Motion Granted. The Motion is GRANTED to the extent provided herein on an interim
basis. Any objection to the Motion to the extent not withdrawn or resolved is hereby overruled.

2.       Authorization to Use Cash Collateral. The Debtor is authorized to use Cash Collateral
pursuant to the terms and conditions provided herein.


                                                   4
27445631.4
19-10747-shl       Doc 52    Filed 04/15/19    Entered 04/15/19 13:29:03          Main Document
                                              Pg 5 of 11


3.       Budget.

             a. Except as otherwise provided herein, the Debtors may only use Cash Collateral in
                the manner set forth in the budget approved by the Secured Party as the same may
                be updated in accordance with the terms of this Interim Order (the “Budget”) and
                for no other purposes. The initial Budget (the “Initial Budget”), which includes the
                budget for the Debtor and the budget for L&R which total expenses are
                incorporated into the Debtor’s Budget, is attached hereto as Exhibit A.

             b. The Debtors shall be deemed to be in compliance with the Budget so long as:

                    i.   commencing for the week ending April 15, 2019, actual “Total Personal
                         Expenses” are not more than 20% in excess of the projected “Total
                         Personal Expenses” line item in the Budget for any rolling two (2) week
                         period, such variance tested on each Thursday for the period ending in the
                         immediately preceding week; and

                    ii. commencing for the week ending April 15, 2019, actual “Total Operating
                        Cash Flow Expenses – L&R” are not more than 20% in excess of the
                        projected “Total Operating Cash Flow Expenses – L&R” line item in the
                        Budget for any rolling two (2) week period, such variance tested on each
                        Thursday for the period ending in the immediately preceding week.

             c. Commencing on the first Thursday following the week entry of this Interim Order
                and continuing every Thursday thereafter, the Debtor shall deliver to the Secured
                Party and CF II a weekly variance report comparing the actual results from the
                previous week to the Initial Budget and providing revised projections for the
                remainder of the term of the Initial Budget.

             d. The Debtors shall remain bound by the Initial Budget, subject to the variances noted
                above. Any amendment to the Initial Budget (an “Amended Budget”) shall require
                the consent of the Secured Party and CF II, which consent shall not be unreasonably
                withheld. Amendments to the Initial Budget need not be approved by nor filed with
                the Court; provided that copies shall be provided to the U.S. Trustee and counsel
                to any Creditors’ Committee.

4.       W&W’s interest in the Cash Collateral is adequately protected and no additional adequate
protection is necessary at this time.

5.       CF II. Within seven (7) days of entry of this Interim Order, CF II shall disclose all
documents concerning the status of their asserted security interest in or to, or a lien upon, the
Cash Collateral, including any documents demonstrating CF II’s satisfaction of the requirements
for serving the Order of Attachment pursuant to the CPLR.


                                                   5
27445631.4
19-10747-shl      Doc 52     Filed 04/15/19     Entered 04/15/19 13:29:03            Main Document
                                               Pg 6 of 11


6.       Unless the parties otherwise reach agreement, an adversary proceeding may be brought
by the Debtor to determine whether CF II has a security interest in or to, or a lien upon the Cash
Collateral.

7.       Reporting Requirements. The Debtors shall provide the Secured Party with all reporting

and other information required to be provided to the Secured Party and CF II under this Interim Order

including with respect to the Budget variance reports.



8.       Reversal, Modification, Vacatur, or Stay. Any reversal, modification, vacatur, or stay of any

or all of the provisions of this Interim Order (other than in accordance with the Final Order) shall not

affect the validity or enforceability of any claim, lien, security interest, or priority authorized or

created hereby and incurred prior to the effective date of such reversal, modification, vacatur, or stay.

Notwithstanding any reversal, modification, vacatur, or stay (other than in accordance with the Final

Order), (a) this Interim Order shall govern, in all respects, any use of Cash Collateral prior to the

effective date of such reversal, modification, vacatur, or stay, and (b) the Secured Party shall be

entitled to all the benefits and protections granted by this Interim Order with respect to any such use

of Cash Collateral.


9.       Reservation of Rights of the Secured Party and Tara Liddle. Notwithstanding any other

provision in this Interim Order to the contrary, the entry of this Interim Order is without prejudice

to, and does not constitute a waiver of, expressly or implicitly, or otherwise impair any of the

rights of the Secured Party or Tara Liddle (a) to seek any other or supplemental relief in respect

of the Debtor including the right to seek additional adequate protection at the Final Hearing; and

(b) under the Bankruptcy Code or under non-bankruptcy law, including, without limitation, the

right of the Secured Party or Tara Liddle to (i) request modification of the automatic stay of



                                                    6
27445631.4
19-10747-shl      Doc 52    Filed 04/15/19    Entered 04/15/19 13:29:03          Main Document
                                             Pg 7 of 11



section 362 of the Bankruptcy Code, (ii) request dismissal of the Chapter 11 Case, conversion of

the Chapter 11 Case to a case under chapter 7, or appointment of a chapter 11 trustee or examiner

with expanded powers in the Chapter 11 Case, (iii) seek to propose, subject to the provisions of

section 1121 of the Bankruptcy Code, a chapter 11 plan or plans; or (c) any other rights, claims,

or privileges (whether legal, equitable, or otherwise) of the Secured Party or Tara Liddle.


10.      No Waiver for Failure to Seek Relief. The failure or delay of the Secured Party or Tara

Liddle to seek relief or otherwise exercise any of their respective rights and remedies under this

Interim Order or applicable law, as the case may be, shall not constitute a waiver of any rights

hereunder, thereunder, or otherwise, by the Secured Party or Tara Liddle.


11.      Modification of the Automatic Stay. The Debtor is authorized and directed to perform all

acts and to make, execute and deliver any and all instruments as may be reasonably necessary to

implement the terms and conditions of this Interim Order and the transactions contemplated

hereby. The stay of section 362 of the Bankruptcy Code is hereby modified to permit the Debtor

and the Secured Party to accomplish the transactions contemplated by this Interim Order

including, without limitation, to permit the Debtors to incur all liabilities and obligations to the

Secured Party under this Interim Order.


12.      Good Faith. Pursuant to sections 105, 361, and 363 of the Bankruptcy Code, the Secured

Party and Tara Liddle are hereby found to be entities that have acted in “good faith” in connection

with the negotiation and entry of this Interim Order, and the Secured Party and Tara Liddle are

entitled to the protections provided to such entities under section 363(m) of the Bankruptcy Code.




                                                 7
27445631.4
19-10747-shl      Doc 52     Filed 04/15/19    Entered 04/15/19 13:29:03          Main Document
                                              Pg 8 of 11



13.      Limitation of Liability. In permitting the use of the Cash Collateral or in exercising any

rights or remedies as and when permitted pursuant to this Interim Order, neither the Secured Party

nor Tara Liddle shall be deemed to be in control of the operations of the Debtor or to be acting as

a “responsible person” or “owner or operator” with respect to the operation or management of the

Debtor’s business (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et

seq. as amended, or any similar federal or state statute), nor shall they owe any fiduciary duty to

the Debtor, its creditors or estate, or shall constitute or be deemed to constitute a joint venture or

partnership with the Debtor or L&R. Furthermore, nothing in this Interim Order shall in any way

be construed or interpreted to impose or allow the imposition upon the Secured Party or Tara

Liddle of any liability for any claims arising from the prepetition or post-petition activities of the

Debtor.


14.      Final Hearing. A hearing on the Debtors’ request for a Final Order approving the Motion

has not been scheduled at this time. Within three (3) business days after entry of this Interim

Order, the Debtors shall serve, or cause to be served, by first class mail or other appropriate

method of service, copies of a notice of entry of this Interim Order, together with a copy of this

Interim Order and the Motion, to the parties having been given notice of the hearing April 11,

2019 and to any party that has filed prior to such date a request for notice with this court and to

counsel for any statutory committee of unsecured creditors appointed pursuant to Section 1102 of

the Bankruptcy Code (the “Creditors’ Committee”).




                                                  8
27445631.4
19-10747-shl      Doc 52     Filed 04/15/19     Entered 04/15/19 13:29:03         Main Document
                                               Pg 9 of 11



15.      Order Effective Upon Entry. Notwithstanding any applicability of any Bankruptcy Rules,

the terms and conditions of this Interim Order shall be immediately effective and enforceable

upon its entry.


16.      Controlling Effects of Order. To the extent any provision of this Order conflicts or is

inconsistent with any provision of the Motion, the provisions of this Order shall control.


17.      Survival of this Order. Without limiting anything in this Order, the provisions of this Order

and any actions taken pursuant hereto shall survive entry of any order which may be entered: (a)

confirming any Plan in the Chapter 11 Case, (b) converting the Chapter 11 Case to a case under

chapter 7 of the Bankruptcy Code, (c) dismissing the Chapter 11 Case, (d) withdrawing of the

reference of the Chapter 11 Case from this Court, or (e) providing for abstention from handling

or retaining of jurisdiction of the Chapter 11 Case in this Court.


18.      Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in each

case to the extent applicable, are satisfied by the contents of the Motion.


19.      Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this Order

in accordance with its terms and to adjudicate any and all matters arising from or related to the

interpretation or implementation of this related to the interpretation or implementation of this

Interim Order.

Dated: April 15, 2019
New York, New York
                                                /s/ Sean H. Lane
                                                HONORABLE SEAN H. LANE
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   9
27445631.4
                               19-10747-shl        Doc 52       Filed 04/15/19        Entered 04/15/19 13:29:03                  Main Document
                                                                                    Pg 10 of 11

JEFFREY LEW LIDDLE, DEBTOR

Week Ending                                            4/8/19    4/15/19     4/22/19     4/29/19      5/6/19     5/13/19     5/20/19     5/27/19
Cash Receipts:
Non L&R Income (Closing Refund)                       $3,000
L&R Income (Retainers)                               $15,000     $22,500
Total Personal Income:                               $18,000     $22,500          $0          $0          $0          $0          $0          $0
Personal Expenses:
Rent                                                  $7,500                                          $7,500
Property Taxes
Insurance (Personal/Renter's /Auto)                                                                   $3,300
Utilities                                                         $1,000                              $1,500
Cable/Internet/Phone/Cellular                                                                          $800
Food                                                                $750                              $1,500
Dining Out                                                                                             $500
Membership Dues
Charitable Donations
Clothing                                                          $1,500
Personal Care                                                                                          $200
Credit Card Payments/Fees
Car Payments                                                                                          $1,750
Auto Insurance (included above)
Garage/Gasoline/Tolls                                               $400       $400                    $800
Medical Health Insurance
Out of Pocket Health Expenses                                                  $100                    $200
Travel/Vacation
Mass Transit
Child Care Expenses (Tuition/Rent)                                                                    $6,000
Estimated Taxes (Federal/State/Local)
Total Personal Expenses:                                7500        3650          500           0      24050            0           0           0
Cumulative Personal Expenses                            7500       11150       11650       11650       35700       35700       35700       35700
Personal Cash Flow                                   $10,500     $18,850       ($500)         $0    ($24,050)         $0          $0          $0
Cumulative Operating Cash Flow                       $10,500     $29,350     $28,850     $28,850      $4,800      $4,800      $4,800      $4,800

Case-Related Disbursements
UST Fees
Restructuring Fees (Bankruptcy Counsel Retainer)                $250,000
Restructuring Fees & Exp. (Accountants Retainer)                 $50,000
Unsecured Creditors Advisors & Counsel

Total Non-Operating Disbursements                           0 ($300,000)           0           0           0           0           0           0    0   0

Beginning Bank Cash                                $1,090,000 $1,061,100    $750,950    $738,350    $738,350    $624,800    $624,800    $602,700
Increase (Decrease) per Above                        ($10,500) ($303,650)      ($500)         $0    ($24,050)         $0          $0          $0
Total Operating Cash Flow Expenses - L&R             ($18,400)   ($6,500)   ($12,100)         $0    ($89,500)         $0    ($22,100)         $0
Ending Bank Cash                                   $1,061,100   $750,950    $738,350    $738,350    $624,800    $624,800    $602,700    $602,700
                                19-10747-shl        Doc 52      Filed 04/15/19     Entered 04/15/19 13:29:03          Main Document
                                                                                 Pg 11 of 11

LIDDLE & ROBINSON, L.L.P.
Operating Expense Budget

Week Ending                              4/8/2019    4/15/19    4/22/19    4/29/19    5/6/19    5/13/19    5/20/19    5/27/19

Operating Expenses:
Rent                                       $9,400                                      $9,400
Attorney Payroll*                                                                     $15,000               $15,000
HeadHunter*                                                                           $20,000
JLL Draw                                   $1,000      $6,500                         $15,000
Staff Payroll                                                     $7,100               $7,100                $7,100
New Hire (Paralegal/Assistant)**                                  $5,000               $5,000
Health Insurance                                       $6,000                          $6,000
Malpractice Insurance                                  $6,000                          $6,000
Utilities
Office Services (Solaris technologies)                 $2,000                          $2,000
Repairs/Maintenance
Other Operating Expenses
Accounting Services                                                                    $5,000
Total Operating Cash Flow Expenses:       $10,400     $20,500    $12,100        $0    $90,500         $0    $22,100         $0
Cumulative Operating Cash Flow            $10,400     $30,900    $43,000   $43,000   $133,500   $133,500   $155,600   $155,600




* Attorneys have not yet been hired
** New staff has not yet been hired
